Hutchinson, Chancellor.
The suit at law was brought upon a judgment recovered many years since, and the plaintiff recovered a verdict at the last term of the Supreme Court for Orange county, for the full amount of the judgment, and interest, after deducting some payments endorsed upon execution. The controversy at the trial, was about other payments contended for by the defendants, and not so endorsed, the receipts for which were said to have been lost. Decisions made at said trial, ap*387pear on exceptions allowed by the judges, accompanied with a respite of the judgment, till a decision upon the exceptions. The defendants in that suit at law, to wit, Chester Wright and others, have, since that trial, brought their bill in chancery, to which the defendant, Lynde, has answered, and which has this term been heard upon the bill, answer and traverse. The suit at law has also been argued upon the exceptions, and now the Court are disposed to make such a decree in the chancery suit as will end both suits.
The questions necessary to be decided in the chancery suit, are, 1st, Whether any, and what sum, remains due from the orators upon said original judgment?
2d. Whether the orators have ample remedy at law for every thing contained in their bill, for which they ought to have a remedy ?
3d. Whether the orators are precluded from proving their payments, at this period, by letting the first judgment pass without producing their receipts ?
4th. Whether the orators have sufficiently proved the loss and amount of their receipts ?
Upon the fourth point, the Court consider that sundry affidavits, particularly those of Charles Bulkley, Jeduthun Loomis, and Azro Loomis, do sufficiently establish the fact, that the orators, when the first judgment was rendered against them, bad several receipts given by said Lynde, acknowledging payments not included in said endorsements, and that the same receipts have since been lost, or mislaid, so as not now to be found. The list of receipts made out by Azro Loomis, with a view to a settlement with Mr. Lynde, and made with that particularity which show's he must have had the receipts then before him, is very satisfactory of their existence and amount. And the search proved, is all that is necessary to let in this secondary proof of the contents. If necessary to resort to that reasoning, the Court might feel less particular with regard to papers of this description, receipts for payments, which can never rise as independent claims against the signer, after the principal demand is settled, than they would be in case of notes or other writings, independently showing a cause of action against the signer.
Continuing to disregard the order proposed, we will dispose of the second and third points in connexion. In adverting to the facts, concerning w’hich there is little orno dispute, we perceive that the receipts said to be lost, are all for payments made before the rendition of the first judgment, and ought then to have been produced and deducted, which would have saved the parties the present dispute. But the parties had then no jealousy of each other’s fairness, and were willing to leave the business for a future cast, probably intending it should be done before the plaintiff, Mr. Lynde, would want his execution, and they both did and said that which the clerk understood authorized him to enter judgment for the plaintiff, and a rule that certain sums of money specified in receipts signed by said Lynde, should *388deducted. Such were the entries upon the clerk’s docket. This rule is so vague and uncertain, and leaves the door so fully open for a controversy about the identity of the receipts intended, that it furnishes conclusive proof of that mutual confidence wbich forbid suspicion of wrong on either side. But it further appears, that when Lynde wanted his execution, these receipts had not been produced, and there began some unprofitable conversation between Mr. Bulkley, who had the receipts, and Mr. Lynde, and the former refused or neglected to produce the receipts, and the latter took out his execution and caused a part of its amount to be collected ; and, since the receipts have been lost, Mr. Lynde refuses to make any deduction on account of them, and in the action at law, has now recovered the full amount without any such deduction. Now where is the ample remedy at law of these orators? Their most direct, if not their only remedy at law, would have been a motion for a new trial, in the first action ; but that remedy is long since barred, by the statute. Besides, great embarrassment is attached to that remedy, by the receipts not being produced in season, as they ought to have been, and the subsequent loss of the same, and the difficulty of proving that loss, in proceedings at law. The difficulty of the orators still availing themselves of those payments, without a new trial in the original action, is fully experienced by them, in their endeavours to defend the present suit at law. The Court are not disposed to leave the orators with no other than such an uncertain remedy. If Mr. Lynde has received payments which are not endorsed, and is endeavouring to collect the whole without regarding those payments, the orators ought to have relief. Both parties must have been in the wrong in the course of these transactions. It is said, without contradiction, the last suit was brought by Mr. lynde, without notice of any intention to sue. The Court have carefully examined the exhibits of executions, and endorsements on the same, and the schedule of receipts and figures No. 1 and Mr. Lynda's explanation of that in his answer, and his admission of such endorsements, and the statement of accounts marked B, and Azro Loom-is’ affidavit explaining that statement, and the affidavit of the clerk of the Court of Lynde’s saying, when he-called for copies of the record to commence the last suit, that he had waited for the receipts to outlaw. And from all this testimony, a conviction is forced upon the mind, that Mr. Lynde knew that he was pursuing for a much larger sum than was his due; that he collected before the last suit as much as he dare, and be sure to leave enough to overbalance the outstanding receipts ; and, when he supposed the receipts outlawed, brought his action to recover the whole that was not endorsed satisfied. These proceedings, on the part of Mr. Lynde, are so obvionsly inequitable, the Court would compel him to pay the cost of this bill, were there no blame attributable to the other party. But there was a wrong in Mr. Bullcley's keeping back the receipts, and threatening to sue them, and keep the whole business in an unliquidated state *389as it must be, in some degree, till the receipts were delivered in payment of the execution or judgment, according to the rule upon the clerk’s docket, and were themselves cancelled, or placed under the control of Lynde, the signer. This neglect to produce the receipts may be considered the first impropriety in point of date, and may possibly, in some sense, have drawn after it that which is not commended on the other part. But, while this furnishes a reason why costs should not be taxed against Mr. Lynde, it furnishes no reason why he should be permitted to collect any part of his debt a second time.
Nicholas Baylies, for the orators.
William Uphám and Denison Smith, for the defendant.
We now go back to the remaining question, whether there remains any, and what sum, due to Mr. Lynde, from the orators ?
We have, with as great care as possible, examined all the exhibits and all the testimony, tending to show how the balance now stands between the parties, and have cast interest on all sums on both sides for such periods as interest should be cast to produce a just balance, and we find there is now due to said Lynde, a balance of principal and interest, of $67,60, to which must be added the taxable cost in the suit at law, being $39,22, both amounting to $106,82.
The Court, having already directed the clerk to enter a judgment upon the verdict, in favour of said Lynde, in the suit at law, do now decree an injunction upon said Lynde, from taking out or prosecuting any execution upon the judgments in said suit at law, previous to the first Monday of May next; and fur- • ther 'decree, that upon payment by the orators to the clerk of our said Court for Orange county, for the benefit of said Lynde, at any time before the said first Monday of May next, the said sum of $106,82, said Lynde, his executors and administrators be perpetually enjoined from ever praying out or prosecuting any execution, or any other process upon said judgment, this term rendered in said suit at law, and that on failure of such payment, execution may issue upon said judgment; and this Court do further decree, that no cost be taxed in this suit in chancery, for or against either party.
Prentiss, J. being in interest, did not sit on the trials.